                       4:06-cr-40003-MMM-JEH # 112              Page 1 of 8
                                                                                                        E-FILED
                                                                       Monday, 01 March, 2021 12:25:55 PM
                                                                             Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )               Case No. 4:06-CR-40003
                                              )
GREGORY PAUL PRICE, JR.                       )
                                              )
               Defendant.                     )

                                    ORDER AND OPINION

       This matter is now before the Court on Defendant Price’s Motions for Compassionate

Release (D. 104, 108) and the Government’s Response (D. 109). For the reasons set forth below,

Defendant’s Motions are DENIED.

                                         BACKGROUND

       On March 25, 2006, Defendant pled guilty to: (1) conspiracy to distribute and possess with

intent to distribute at least 500 grams of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), and 846; and (2) possession with intent to distribute at least 500 grams of

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). (D. 18). In April 2007,

Defendant was sentenced to life in prison on each of Counts 1 and 2 to run concurrently, followed

by ten years of supervised release. (D. 53). At the time of sentencing, Defendant had a total offense

level of 37 and criminal history category of V, establishing a guideline sentencing range of 324 to

405 months. (D. 51, p. 16). However, since the Defendant had a statutory mandatory minimum

sentence of life, life became the guideline range (U.S.S.G. § 5G1.1(b)). Id.

        Defendant’s criminal history that led to the concurrent life sentence started in November

2001, when he was manufacturing methamphetamine in his garage and the chemicals exploded
                       4:06-cr-40003-MMM-JEH # 112              Page 2 of 8




starting a fire. Id. at 10. As a result, he was convicted of possession of methamphetamine in Van

Buren County, Michigan. Id. In lieu of spending 365 days in jail, he was placed in the Michigan

State Boot Camp. Id. at 11. He was released on September 18, 2002 and placed on probation. Id.

On October 4, 2002, Defendant violated his probation for consuming alcohol and was ordered to

serve forty-five days in jail. Id. at 11. On May 12, 2003, was arrested and pled guilty to possession

of methamphetamine and ordered to serve additional time in prison. Id. He was paroled on

December 22, 2004, but returned to prison on September 26, 2005, for testing positive for illegal

substances. Id.

       Before returning to prison in September 2005, Defendant, along with his wife and several

others, were part of a large-scale methamphetamine smuggling, manufacturing, and distributing

organization in southwestern Michigan. Id. at 4. After the state put restrictions on the purchase of

pseudoephedrine, Defendant developed a source for methamphetamine in Arizona. Id. at 5. In July

2005, Defendant traveled with a group to Arizona to purchase four pounds of methamphetamine

and then returned to Michigan to distribute it to customers. Id. In August 2005, Defendant returned

to Arizona and paid $60,000.00 for six pounds of methamphetamine. Id. The drugs were then

transported to Michigan and distributed.

       Shortly after the August 2005 trip, Defendant was arrested for violating his probation. Id.

However, Defendant’s wife decided to make a third trip to Arizona to purchase five pounds of

methamphetamine for $50,000.00. Id. While in prison, Defendant advised his wife on travel plans

to make the purchase. Id. During the return trip, the vehicles were pulled over for speeding and the

methamphetamine was found. Id. These activities resulted in Defendant’s life sentence.

       On December 5, 2008, this Court entered an Order reducing Defendant’s sentence from

life to 300 months on each of Counts 1 and 2 to run concurrently. (D. 69). Defendant’s sentence
                        4:06-cr-40003-MMM-JEH # 112             Page 3 of 8




was reduced again in August 2015 to 262 months on Counts 1 and 2 based on a guideline

sentencing range that was subsequently lowered and made retroactive. (D. 100). Defendant is

currently housed at FCI Edgefield in South Carolina, and his projected release date is April 9,

2028.

        On January 4, 2021, Defendant filed a Motion for Compassionate Release. (D. 104). This

Court appointed the Federal Public Defender, who filed an Amended Motion for Compassionate

Release on February 2, 2021. (D. 108). On February 11, 2021, the Government filed its Response

in opposition to compassionate release. (D. 109). This Order follows.

                                       LEGAL STANDARD

        Before filing a motion for compassionate release, a defendant is required to first request

that the Bureau of Prisons (BOP) file a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). A court

may grant a motion only if it was filed “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or

after thirty days have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

        The compassionate release statute directs the Court to make three considerations: (1)

whether extraordinary and compelling reasons warrant a sentence reduction; (2) whether a

reduction is consistent with the factors listed in 18 U.S.C. § 3553(a); and (3) whether a reduction

would be “consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1). The Sentencing Commission, however, has not updated its policy statements

since the First Step Act came into effect. Prior to the passage of the First Step Act, federal judges

were only able to release prisoners for compassionate release reasons upon motion by the BOP.

United States v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020). The First Step Act gave judges the
                       4:06-cr-40003-MMM-JEH # 112             Page 4 of 8




power to grant compassionate release on a prisoner’s own motion provided that the prisoner first

allowed the BOP to review the request and make a recommendation or thirty days had passed since

the prisoner submitted his or her request to the BOP. Id. The Seventh Circuit determined that the

most recent policy statements from the Sentencing Commission do not apply to prisoner-initiated

motions because the guidelines only address those motions that were brought pursuant to a BOP

motion. Id. at 1180. Accordingly, the Seventh Circuit held that “because the Guidelines Manual

lacks an applicable policy statement, the trailing paragraph of § 3582(c)(1)(A) does not curtail a

district judge’s discretion. Any decision is ‘consistent with’ a nonexistent policy statement.” Id.

(quoting § 3582(c)(1)(A)(ii)). This Court is therefore not bound by the Sentencing Commission’s

analysis in § 1B1.13 or the application notes regarding the definition of “extraordinary and

compelling reasons.” Gunn, 980 F.3d at 1181.

       Despite the Seventh Circuit clarifying that courts are not bound by the Sentencing

Commission’s guidelines regarding compassionate release when an inmate brings the motion, the

Seventh Circuit strongly suggested that those guidelines are still relevant to district courts’

decisions. The Seventh Circuit explained that the guidelines provide a “working definition of

‘extraordinary and compelling reasons’” and cautioned that a judge who “strikes off on a different

path risks an appellate holding that judicial discretion has been abused.” Id. at 1180. “In this way

the Commission’s analysis can guide discretion without being conclusive.” Id. The Seventh Circuit

further stated that it would “expect” district judges to give the BOP Director’s analysis regarding

the prisoner’s request “substantial weight, even though under the First Step Act the Director’s

views are not controlling.” Id. Based on the available guidance from the Seventh Circuit, this Court

will give great weight to the Sentencing Guidelines regarding motions for compassionate release

even though they are not binding in this case.
                        4:06-cr-40003-MMM-JEH # 112            Page 5 of 8




        If an inmate has a chronic medical condition that has been identified by the Centers for

Disease Control and Prevention (CDC) as elevating the inmate’s risk of becoming seriously ill

from COVID-19, that condition may satisfy the standard of “extraordinary and compelling

reasons.” USSG § 1B1.13, cmt. n.1(A)(ii)(I). A chronic condition (i.e., one “from which [the

defendant] is not expected to recover” reasonably may be found to be “serious” and to

“substantially diminish[] the ability of the defendant to provide self-care within the environment

of a correctional facility,” even if that condition would not have constituted an “extraordinary and

compelling reason” absent the risk of COVID-19. Id.

        “The mere presence of COVID-19 in a particular prison cannot justify compassionate

release—if it could, every inmate in that prison could obtain release.” See, e.g., United States v.

Melgarejo, 2020 WL 2395982, at *5 (C.D. Ill. May 12, 2020). Rather, “a prisoner [may] satisfy

the extraordinary and compelling reasons requirement by showing that his particular institution is

facing a serious outbreak of COVID-19 infections, the institution is unable to successfully contain

the outbreak, and his health condition places him at significant risk of complications should he

contract the virus.” Id. at 5–6.

        Finally, this Court is disinclined to grant a sentence reduction unless it determines that a

defendant “is not a danger to the safety of any other person or to the community.” See USSG §

1B1.13(2).

                                          DISCUSSION

        Generally, the Court is statutorily prohibited from modifying a term of imprisonment once

it has been imposed. See 18 U.S.C. § 3582(c). Several statutory exceptions exist, one of which

allows the Court to grant a defendant compassionate release if certain requirements are met. See

18 U.S.C. § 3528(c)(1)(A). Since the enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A),
                       4:06-cr-40003-MMM-JEH # 112             Page 6 of 8




an inmate is allowed to file a motion for compassionate release, but only after exhausting

administrative review of a BOP denial of the inmate’s request for the BOP to file a motion or after

waiting thirty days from when the inmate’s request was received by the BOP, whichever is earlier.

       The Government argues Defendant failed to exhaust his administrative remedies because

he sought “home confinement” due to COVID-19, rather than “compassionate release.” However,

it is clear from the warden’s letter denying Defendant’s request for “compassionate

release/reduction in sentence” that the BOP evaluated Plaintiff’s request by the same standards as

one for compassionate release. (D. 109-2). Furthermore, Defendant’s initial Motion for

Compassionate Release was filed more than thirty days after he made his initial request for release

and his Amended Motion for Compassionate Release was filed after the BOP denied the request.

(D. 104, D. 109-1, D. 109-2). Therefore, the Court finds the exhaustion requirements have been

met and addresses this matter on the merits.

       Defendant is a 38-year-old male who seeks compassionate release due to an underlying

medical condition which increases his risk for severe illness if he contracts COVID-19, specifically

hypertension. (D. 108, p. 7). In the records produced by the Government, Defendant was last

treated for hypertension on September 3, 2014, and the findings indicate that Defendant has “well

controlled” stage 1 hypertension. (D. 111-1, pp. 4-6). Defendant is also currently prescribed

medication to take daily to control his blood pressure. Id. at 5. According to the CDC, people who

suffer from hypertension might be at increased risk for severe illness from COVID-19. See People

with Certain Medical Conditions, CENTERS           FOR   DISEASE CONTROL        AND   PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited Feb. 25, 2021).
                       4:06-cr-40003-MMM-JEH # 112             Page 7 of 8




       Other than the controlled hypertension, Defendant has identified no other medical

condition making him particularly susceptible to complications from COVID-19. Further, in

contrast to some other BOP facilities where COVID-19 outbreaks are uncontrolled, FCI Edgefield

only has one inmate who has tested positive for COVID-19. COVID-19 Coronavirus, FEDERAL

BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited Feb. 25, 2021). Therefore, the

Court finds Defendant has failed to meet his burden of establishing extraordinary and compelling

circumstances justifying his release.

       The Court’s consideration of the § 3553(a) factors also militates against early release for

this Defendant. The Court has twice reduced Defendant’s sentence from life to 300 months and

then from 300 months to 262 months. (D. 69, D. 100). The Court finds this sentence appropriate

considering the prior reductions, the fact Defendant’s offense was repeated and serious, and his

criminal history. Every time Defendant was released, he continued to use and/or sell drugs in

violation of his probation. Most concerning was that despite being incarcerated for doing

methamphetamine in violation of his probation in 2005, he continued to assist his wife in

facilitating large drug transactions while he was in prison.

       Further, Defendant has had disciplinary infractions while incarcerated. The infractions

included, but are not limited to: the Defendant admitting to having drugs in his locker in September

2019; possessing a homemade weapon in February 2018; possessing an unauthorized item in

March 2016; possession of numerous strips of suboxone in January 2014; possession of stolen

items in November 2013; fighting with other inmates in June 2011; and possessing intoxicants in

January 2008. (D. 109-4).
                     4:06-cr-40003-MMM-JEH # 112            Page 8 of 8




       Accordingly, the Court finds that his early release would not be justifiable under the §

3553(a) factors and denies Defendant’s request for sentence reduction pursuant to 18 U.S.C. §

3582(c)(1)(A).

                                      CONCLUSION

       For the reasons set forth above, Defendant’s Motions for Compassionate Release [104],

[108] are DENIED.

       Entered: March 1, 2021.


                                                  s/ Michael M. Mihm
                                                  Michael M. Mihm
                                                  United States District Judge
